Name: Commission Regulation (EC) NoÃ 1128/2006 of 24 July 2006 on the marketing stage to which the average price for pig carcasses refers (Codified version)
 Type: Regulation
 Subject Matter: food technology;  prices;  animal product
 Date Published: nan

 25.7.2006 EN Official Journal of the European Union L 201/6 COMMISSION REGULATION (EC) No 1128/2006 of 24 July 2006 on the marketing stage to which the average price for pig carcasses refers (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 4(6) thereof, Whereas: (1) Commission Regulation (EEC) No 3537/89 of 27 November 1989 on the marketing stage to which the average price for pig carcasses refers (2) has been substantially amended (3). In the interests of clarity and rationality the said Regulation should be codified. (2) The representative markets comprise, for each country, all the markets listed in Annex I to Commission Regulation (EC) No 908/2006 (4). (3) Pursuant to Regulation (EEC) No 2759/75, the weighted average price for pig carcasses on the representative markets of the Community must be determined in order to assess whether the market situation warrants intervention measures. (4) In order to determine such an average price for pig carcasses, comparable Community prices must be available. To that end, a single quality of pig carcasses corresponding to the standard quality referred to in Article 4(1) of Regulation (EEC) No 2759/75 and a clearly defined marketing stage should be used. Since pig carcasses are generally marketed at the slaughterhouse stage, that stage should be the one adopted. (5) Quotations for pig carcasses are to be determined throughout the Community using the Community scale for grading pig carcasses as laid down by Council Regulation (EEC) No 3220/84 (5), and the detailed rules for application as laid down in Commission Regulation (EEC) No 2967/85 (6). (6) A Regulation combining all the rules on the marketing stage to which the average price for pig carcasses refers should be adopted. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 1. The Community market price for pig carcasses referred to in Article 4(2) of Regulation (EEC) No 2759/75 shall be determined on the basis of the prices on entry into the slaughterhouse, excluding value added tax, paid to suppliers of live pigs. 2. The prices referred to in paragraph 1 shall include the value of the unprocessed offal and animal residues and shall be expressed in respect of 100 kg of cold pig carcasses:  presented in accordance with the reference presentation laid down in Article 2(1) of Regulation (EEC) No 3220/84, and  weighed and classified on the slaughterhouse hook, the weight recorded being converted into cold carcass weight in accordance with the methods laid down in Article 2 of Regulation (EEC) No 2967/85. Article 2 1. The market price for pig carcasses in a Member State shall be equal to the average of the quotations for pig carcasses recorded on the markets or quotation centres of that Member State listed in Annex I to Regulation (EC) No 908/2006. 2. The price referred to in paragraph 1 shall be determined using the quotations recorded for carcasses weighing:  60 to less than 120 kg of grade E,  120 to less than 180 kg of grade R. The choice of weight categories and any weighting thereof shall be left to the Member State concerned; the latter shall inform the Commission thereof. Article 3 Regulation (EEC) No 3537/89 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 4 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2006. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 347, 28.11.1989, p. 20. Regulation as amended by Regulation (EC) No 1572/95 (OJ L 150, 1.7.1995, p. 52). (3) See Annex I. (4) OJ L 168, 21.6.2006, p. 11. (5) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (6) OJ L 285, 25.10.1985, p. 39. Regulation as amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43). ANNEX I Repealed Regulation with its amendment Commission Regulation (EEC) No 3537/89 (OJ L 347, 28.11.1989, p. 20) Commission Regulation (EC) No 1572/95 (OJ L 150, 1.7.1995, p. 52) ANNEX II CORRELATION TABLE Regulation (EEC) No 3537/89 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3   Article 3 Article 4 Article 4  Annex I  Annex II